            Case 1:16-cv-02445-ABJ Document 27 Filed 05/13/19 Page 1 of 3



                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
STUART MILLS DAVENPORT               )
and                                  ) Civil Action No. 16-02445-ABJ
BIG BEAR CAFÉ, LLC                   )
                                     )
            PLAINTIFFS               )
                                     )
v.                                   )
                                     )
BABAK DJOURABCHI                     )
and                                  )
MONICA WELT                          )
                                     )
            DEFENDANTS.              )
____________________________________)
                                   JOINT STATUS REPORT
       Pursuant to the Court’s Order dated March 12, 2019 [Dkt. No. 25] referring the above-

captioned case to mediation, Plaintiffs Stuart Mills Davenport and Big Bear Café, LLC, and

Defendants, Babak Djourabchi and Monica Welt (the “Defendants”, and together with Plaintiffs,

the “Parties”), by and through their respective undersigned counsel, submit this Joint Status

Report:

       1.      On April 30, 2019, the Parties participated in a mediation with Stephen Pollak,

Esquire serving as mediator. The mediation was unsuccessful and the Parties wish to proceed

with litigation.

       2.      The Parties agree that Defendants shall file a responsive pleading to the First

Amended Complaint [Dkt. No. 9] within fourteen (14) days of submitting this Joint Status Report.

       3.      Absent other instruction or preference of the Court, the Parties will confer regarding

scheduling for this proceeding and any other applicable matters set forth in Local Rule 16.3. In
          Case 1:16-cv-02445-ABJ Document 27 Filed 05/13/19 Page 2 of 3



 accordance with Local Rule 16.3(d), the Parties will submit a report to the Court and a proposed

 scheduling order within fourteen (14) days of submitting this Joint Status Report.

 Dated May 13, 2019                          Respectfully submitted,

/s/ Brandon R. Nagy                                 /s/ Richard M. Goldberg
Signed by Richard Goldberg with permission          Richard M. Goldberg, DC Bar No. 435487
from Brandon R. Nagy                                Anastasia L. McCusker (admitted pro hac vice)
Michael Tucci, Esquire, DC Bar No. 430470           SHAPIRO SHER GUINOT & SANDLER
Brandon R. Nagy, Esquire, DC Bar No. 1024717        250 West Pratt Street
STINSON LLP                                         Suite 2000
1775 Pennsylvania Avenue, NW                        Baltimore, MD 21201
Suite 800                                           Phone: (410) 385-0202
Washington, DC 20006                                Fax: (410) 539-7611
Tel.: (202) 785-9100                                rmg@shapirosher.com
Fax: (202) 572-9950                                 alm@shapirosher.com
michael.tucci@stinson.com
brandon.nagy@stinson.com                            Attorneys for Defendants
Counsel for Plaintiffs




                                                2
        Case 1:16-cv-02445-ABJ Document 27 Filed 05/13/19 Page 3 of 3



                              CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on May 13, 2019, a true and correct copy of the foregoing was

served by CM/ECF upon all parties receiving notice thereby.

                                          /s/ Richard M. Goldberg
                                          Richard M. Goldberg




                                             3
